Smith, J.
We are of the opinion that the paper filed with the petition in error in the court of common pleas, and which is conceded to have been an accurate copy of the record of the justice of the peace in the case, the judgment in which was sought to be reversed, and which paper purporting to be a transcript of the record, was signed, but not certified in the usual form by the justice who made it,was such a transcript as might properly be amended under Sec. 5114 Rev. Stat., and that under Sec. 6731, the court had power in such case to require a complete transcript to be furnished. And that when a true and correct transcript, as conceded, was produced to the court and permission asked to file it,it should have been allowed in furtherance of justice,and the refusal to do so, and the dismissal of the petition in error, on the ground that there was no sufficient transcript, was erronous, and such judgment should be reversed.